DETAILED ACTION

This action is in response to the application filed on 9/24/2021. 
      Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 9/24/2021 have been considered by the examiner (see attached PTO-1449).





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)



























Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20220086497 A1) in view of Skupin et al. (US 20210203973 A1; hereinafter Skupin).

Regarding the claim 1, Wang discloses the invention substantially as claimed. 

Wang discloses,
1. A method of decoding video data, the method comprising:
receiving profile tier level syntax;
“[0185] 2) It is specified that the tier indication general_ tier_flag shall indicate a tier equal to or greater than the highest tier indicated in all the parameter sets. However,
there can be profile_tier_level( ) structures that are signaled in the parameter sets and apply to OLSs not in the scope of the current configuration record, thus this semantics
can allow for a wrong value of this field being signalled in a configuration record…”

“[0329] Technique 1. A method of processing visual media data (e.g., method 8000 depicted in FIG. 8), comprising: performing (8002) a conversion between a visual media file and a bitstream of a visual media data according to a format rule, wherein the bitstream includes one or more output layer sets and one or more parameter sets that include one or more profile tier level syntax structures, wherein at least one of the
profile tier level syntax structures includes a general constraints information syntax structure, wherein the format rule specifies that a syntax element is included in a configuration record in the visual media file, and wherein the syntax element indicates a profile, a tier, or a level to which an output layer set identified by an output layer set index indicated in the configuration record conforms.”

parsing a syntax element, from the profile tier level syntax, indicating a level to which an output layer set conforms….
“[0340] Technique 12. The method of any of techniques 1-9, wherein the conversion comprises parsing the visual media file according to the format rule to reconstruct the
bitstream.”

“[0329] Technique 1. A method of processing visual media data (e.g., method 8000 depicted in FIG. 8), comprising: performing (8002) a conversion between a visual media file and a bitstream of a visual media data according to a format rule, wherein the bitstream includes one or more output layer sets and one or more parameter sets that include one or more profile tier level syntax structures, wherein at least one of the
profile tier level syntax structures includes a general constraints information syntax structure, wherein the format rule specifies that a syntax element is included in a configuration record in the visual media file, and wherein the syntax element indicates a profile, a tier, or a level to which an output layer set identified by an output layer set index indicated in the configuration record conforms.”

performing video decoding based on the indicated level.
“[0328] In the solutions described herein, an encoder may conform to the format rule by producing a coded representation according to the format rule. In the solutions described wherein, a decoder may use the format rule to parse syntax elements in the coded representation with the knowledge of presence and absence of syntax elements according to the format rule to produce decoded video.”

Wang does not disclose,
wherein a value of 105 indicates a level where a maximum luma sample rate of 4812963840 samples per second is supported;

Skupin discloses,
wherein a value of…indicates a level where a maximum luma sample rate of …samples per second is supported;
“[0134] The granularity capability information may have the indication of ratio and/or percentage as a vector of values, each dimension concerning another aspect of the codec level limits, e.g., amount of maximum allowed luma samples per second, maximum image size, bitrate, buffer fullness, number of tiles or the like. In addition, the ratio and/or percentage refer to the general codec level of the video bitstream…”

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Skupin and apply them on the teachings of Wang to incorporate the indication of maximum luma sample rate including an indication value of 105 to indicate 4812963840 sample per second in the video codec system of Wang.

One would be motivated as implementing such maximum luma sample rate is expected to be implemented given limitations of bandwidth and/or processing power of codec and a particular value of indicator; and the rate that is represents would merely be a choice within a realm of a design choice.  

Regarding the claims 3 and 5, they recite elements that are at least included in the claim 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor and memory in the claims, see [396]-[400] of Wang.

4. The device of claim 3, wherein the device includes a video decoder.
Wang “[0328] In the solutions described herein, an encoder may conform to the format rule by producing a coded representation according to the format rule. In the solutions described wherein, a decoder may use the format rule to parse syntax elements in the coded representation with the knowledge of presence and absence of syntax elements according to the format rule to produce decoded video.”



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Skupin, as applied to the claim1 above, further in view of Wang (US 20140086333 A1; hereinafter Wang ‘333)

Regarding the claim 2, Wang-Skupin discloses the invention substantially as claimed.

Wang-Skupin does not disclose,
2. The method of claim 1, wherein performing video decoding based on the indicated level includes setting a decoded picture buffer size.

Wang ‘333 discloses,
2. The method of claim 1, wherein performing video decoding based on the indicated level includes setting a decoded picture buffer size.
[0143] 18) Whether all CVSs in the bitstream have the same set of sequence level HRD parameters (or a part thereof) (e.g., as signaled in the hrd_parameters( ) syntax structure as specified in HEVC) and/or the same set of decoded picture buffer sizes (e.g. as signaled by the vps_max_dec_pic_buffering[i] syntax element as specified in HEVC).

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teachings of Wang ‘333 and apply them on the teachings of Wang-Skupin to incorporate the setting of decoded picture buffer sizes in the video codec system of Wang-Skupin.
One would be motivated as the use of decoded picture buffer size is a well-known scheme that allows efficient use of the buffer space as taught by Wang ‘333.  

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 20140301441 A1) discloses relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481